628 N.W.2d 596 (2001)
Orville RUPPERT, Respondent,
v.
SANDOZ/NORTHRUP KING and Liberty Mutual Insurance Company, Relators, and
Special Compensation Fund, Intervenor.
No. C3-01-637.
Supreme Court of Minnesota.
June 27, 2001.
Roger H. Willhaus, Pustorino, Tilton, Parrington and Lindquist, LLP, Minneapolis, for Relator.
Steven J. Drummond, Alexandria, for employee-respondent.
Tad Jude, St. Paul, for Special Compensation Fund.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 8, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice